Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Dreyfus Investment Funds: In planning and performing our audits of the financial statements of Dreyfus Diversified Emerging Markets Fund (formerly known as Dreyfus/The Boston Company Emerging Markets Core Equity Fund), Dreyfus/The Boston Company Small Cap Growth Fund, Dreyfus/The Boston Company Small Cap Value Fund, Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Dreyfus Tax Sensitive Total Return Bond Fund (formerly known as Dreyfus/Standish Intermediate Tax Exempt Bond Fund) and Dreyfus/Newton International Equity Fund (collectively, the “Funds”), each a series of Dreyfus Investment Funds, as of and for the year ended September 30, 2014, in accordance with the standards of the Public Company Accounting
